DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis of Claim 1: 
Step 1: Claim 1 is directed towards a method and therefore falls within one of the statutory categories. Claim 1 therefore passes Step 1. 
Revised Step 2A: Do(es) the claim(s) recite an abstract idea? 
Yes, Claim 1 recites an abstract idea. 
The claim(s) recite(s) the following limitations: 
Determining discrete decision states for the non-linear system, wherein the discrete decision states comprise a true object state, H, and a decision state Q, the discrete decision states being characterized in a Markovian channel model comprising a plurality of links, wherein each link corresponds to one component of the non-linear system. 
This limitation recites an abstract idea because the functionality of determining discrete decisions where these discrete decision states are characterized in a Markovian channel model recites abstract idea of a mathematical concept (e.g. Markovian channel model). This limitation does not recite any additional elements that must be considered under Step 2A Prong 2 and Step 2B. 
Modeling the system uncertainty parameters to create a plurality of distributions, wherein each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one system uncertainty parameter, wherein at least one of the system uncertainty parameters is unknown. 
This limitation recites an abstract idea because the functionality of modeling the system to create a plurality of distributions recites the abstract idea of a mathematical concept. Specifically, the functionality encompassed by the term “modeling” is nothing more than apply a value or a series of values to a mathematical equation (e.g. Gaussian distribution), the result of which is the creation of a distribution. 
Calculating an entropy at each component H(H), H(X), H(Y),…H(Q), wherein the entropy is directly related to an amount of uncertainty at each component.
This limitation recites an abstract idea because the functionality encompassed by “calculating” is nothing more than the use of a mathematical equation (e.g. entropy equation) or mathematical concept. 
Computing an amount of mutual information between H and Q, I(H;Q), wherein I(H;Q) is used to characterized a total system performance and wherein the at least one source of uncertainty increases a total amount of entropy in the nonlinear system, thereby decreasing I(H;Q) and degrading the total system performance. 
This limitation is considered an abstract idea because the functionality encompassed by “computing an amount of mutual information” is nothing more than the use of a mathematical equation or mathematical concept (for example, using H and Q as input calculate the mutual information). 
Calculating an amount of cumulative component information loss from H to Q, ILx, ILy,…ILQ, wherein ILq is equal to a sum of the component-level information that occurs at each component, ILxΔ, ILyΔ,…ILQΔ, and wherein component-level information loss occurs only within the Markovian channel model. 
This limitation is considered an abstract idea because the functionality encompassed by “calculating an amount of cumulative component information loss” is nothing more than the use of a mathematical equation or mathematical concept. Additionally, the claim recites “…is equal to a sum…” Clearly, this limitation recites the mathematical concept of addition. 
Correlating, using Fano’s equality, at least one of I(H;Q) and ILQ to the total amount of entropy to generate at least one overall probability of error Pe for the nonlinear system
This limitation recites an abstract idea because the functionality encompassed by “correlating, using Fano’s equality…” is nothing more than a mathematical concept (i.e. Fano’s equality). 
Estimating, using the data processing inequality together with Fano’s equality, component-level probability of error, PeX, PeY,…PeQ 
This limitation recites an abstract idea because the functionality encompassed by “estimating, using the data processing inequality together with Fano’s equality” is nothing more than a mathematical concept or mathematical equation (i.e. “data processing inequality” and “fano’s equality”). 
Correlating the component-level probability of error to the component level information loss
This limitation recites an abstract idea because the functionality encompassed by “correlating” is nothing more than a mathematical concept or use of a mathematical equation. 

Revised Step 2A Prong 2: Do(es) the claim(s) integrate the abstract idea into a practical application? 
No, Claim 1 does NOT integrate the abstract idea into a practical application. The claims do not appear to recite any additional elements that could integrate the abstract into a practical application. Because at least Claim 1 does NOT recite any additional elements that could integrate the abstract idea into a practical application, Claim 1 fails Step 2A prong 2 but must be further considered under Step 2B. 

Revised Step 2B: Do(es) the claim(s) recite any additional elements that amount to more than the judicial exception? 
No, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception.
Conclusion: Because Claim 1 recites an abstract idea (e.g. mathematical concept and mathematical equation) and does not contain any additional elements that integrate the abstract idea into a practical application and does not contain any additional elements that amount to significantly more than the judicial exception, the examiner must conclude that Claim 1 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
	Analysis of Claim 2: 
Claim 2 is dependent on Claim 1 and thus recites the same abstract idea as Claim 1. However, Claim 2 further recites:
Computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability
This limitation further recites the abstract idea of Claim 1 because the functionality encompassed by “computing” is nothing more than a mathematical equation or mathematical concept. 
Determining a real world statistical variation of the system uncertainty parameters
This limitation further recites the abstract idea of Claim 1 because the functionality encompassed by “determining a real world statistical variation” is nothing more than a mathematical concept or mathematical equation. 
Performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings through iterations of steps 1b) to 1h)
This limitation further recites the abstract idea of Claim 1 because the functionality encompassed by “performing a monte-carlo simulation” is nothing more than a mathematical concept or mathematical equation (i.e. monte-carlo simulation). 
The examiner notes that the additional element of “…iteration of steps 1b) to 1h)…” does not integrate the abstract idea into a practical application because performing repetitive calculations is considered insignificant extra-solution activity (See MPEP 2106.05(g). Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because performing repetitive calculations are considered well-known, routine, and conventional. As per the Berkhiemer memo, the examiner must provide evidence that repetitive calculations are indeed well-known, routine and conventional. As evidence, the examiner cites MPEP 2106.05(d) which gives examples of additional elements that the courts have regularly found to well-known, routine, and conventional. Under MPEP 2106.05(d)(II), example (ii), is, in fact, performing repetitive 
Calculating a component-level probability of error statistical distribution at each component 
This limitation recites the same abstract idea as Claim 1 because the functionality encompassed by “calculating” is nothing more than a mathematical equation or mathematical concept. 
Determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution 
This limitation recites the same abstract idea as Claim 1 because the functionality encompassed by “determining…based on a standard deviation” is nothing more than a mathematical concept or mathematical equation (e.g. standard deviation). 
Correlating the contribution of each system uncertainty parameter to the component-level performance reliability 
This limitation recites the same abstract idea as Claim 1 because the functionality encompassed by “correlating” is nothing more than a mathematical concept or mathematical equation. 
Conclusion: Because claim 2 recites the same abstract idea as Claim 1 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 2 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 3. 
Claim 3 depends on Claim 2 and therefore recites the same abstract idea as Claim 2 and Claim 1. However, Claim 3 further recites: 
Wherein the step of performing the monte-carlo simulation further comprises determining a proper ensemble sample size. 
This limitation further recites the abstract idea of Claim 2. That is, the functionality of “determining a proper ensemble sample size” is nothing more than a mathematical concept. For example, the determining of the proper ensemble size may be determined based on a statistical test (mathematical test). 
Claim 3 does not appear to include any additional elements that either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
Conclusion: Because claim 3 recites the same abstract idea as Claim 2 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 3 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.
Analysis of Claim 4. 
Claim 4 depends on Claim 2 and therefore recites the same abstract idea as Claim 2 and Claim 1. However, Claim 4 further recites:
determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions
this limitation is considered part of the abstract idea because it is considered, under BRI in light of the specification, a math concept. 
Determining a sample ensemble size NM for the component-level information loss using a phase transition method
This limitation is considered part of the abstract idea because it is considered a mathematical concept (e.g. “…using a phrase transition method…”). 
Computing the component-level performance reliability using a numerical simulation method on the sample ensemble size Nm
This limitation is considered part of the abstract idea because it is considered a mathematical concept (e.g. “computing”, “…using a numerical simulation method…”)
Claim 4 does not appear to include (e.g. the examiner has NOT identified) any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 

Conclusion: Because claim 4 recites the same abstract idea as Claim 2 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the 
Analysis of Claim 5. 
Claim 5 depends on Claim 4 and therefore recites the same abstract idea as Claim 4. However, Claim 5 further recites:
Wherein the numerical simulation method comprises Monte Carlo modeling
This limitation is considered part of the abstract idea because it is considered a mathematical concept (e.g. Monte-carlo)

Claim 5 does not appear to include (e.g. the examiner has NOT identified) any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 

Conclusion: Because claim 5 recites the same abstract idea as Claim 4 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 5 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.

Analysis of Claim 6: 
Step 1: Claim 6 is directed towards a method and therefore falls within one of the statutory categories. Claim 6 therefore passes Step 6. 
Revised Step 2A: Do(es) the claim(s) recite an abstract idea? 

The claim(s) recite(s) the following limitations: 
Establishing an information loss budget comprising a desired PeQ. 
This limitation is considered part of the abstract idea because it is considered a mathematical concept. 
Calculating component-level information loss…according to claim 1.
This limitation is considered part of the abstract idea because “calculating component level information loss” is considered a mathematical concept. Additionally, it further recites the abstract idea of Claim 1. 
Calculating component probability of error…according to claim 1 to generate a calculated PeQ
This limitation is considered part of the abstract idea because “Calculating component probability of error” is considered a mathematical concept. 
Comparing the calculate PeQ with the desired PeQ
This limitation is considered part of the abstract idea because it considered both a mental process and a mathematical concept. As a mental process, this limitation is simple a person performing a simple observation, evaluation, or judgement call to see if one number is different from another number. As a mathematical concept, similarly, this limitation is simple applying an equality to two numbers. 
Identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction. 
This limitation is considered part of the abstract idea because it is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “identifying” is just a person looking a list of numbers and observing or making a judgement call that at least one of the numbers is different (e.g. results in information reduction). As a math concept, this limitation is simply plugging in “component-level information loss” (e.g. a number or series of numbers) or information flow reduction (e.g. a number of series of numbers) into an equation and observing the output. 
Determining the optimal design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction.
This limitation is considered part of the abstract idea because it is considered a mathematical concept. That is, this limitation is merely plugging in numbers to a minimization equation and observing the output. 
Repeating steps 6b) to 6g) until the calculated PeQ is equal to or less than the designed PeQ. 
This limitation is identified as an additional element to be further analyzed under Step 2A Prong 2 and Step 2B. 

Revised Step 2A Prong 2: Do(es) the claim(s) integrate the abstract idea into a practical application? 

Revised Step 2B: Do(es) the claim(s) recite any additional elements that amount to more than the judicial exception? 
No, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception.
Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because performing repetitive calculations are considered well-known, routine, and conventional. As per the Berkhiemer memo, the examiner must provide evidence that repetitive calculations are indeed well-known, routine and conventional. As evidence, the examiner cites MPEP 2106.05(d) which gives examples of additional elements that the courts have regularly found to well-known, routine, and conventional. Under MPEP 2106.05(d)(II), example (ii), is, in fact, performing repetitive calculations. Thus, this additional element does NOT amount to significantly more than the judicial exception. 
Conclusion: Because Claim 6 recites an abstract idea (e.g. mathematical concept, mathematical equation, both a mental process and a mathematical concept) and does not contain any additional elements that integrate the abstract idea into a practical application and does not contain any additional elements that amount to significantly more than the judicial exception, the examiner must conclude that Claim 6 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

	Analysis of Claim 7. 
Claim 7 depends on Claim 6 and therefore recites the same abstract idea as Claim 6. However, Claim 7 further recites:
identifying at least two sources of information reduction, wherein the at least two sources of information reduction comprise at least one of component-level information loss and information flow reduction
This limitation is considered part of the abstract idea because it is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “identifying” is just a person looking a list of numbers and observing or making a judgement call that at least one of the numbers is different (e.g. results in information reduction). As a math concept, this limitation is simply plugging in “component-level information loss” (e.g. a number or series of numbers) or information flow reduction (e.g. a number of series of numbers) into an equation and observing the output. 
Ranking the at least two sources of information reduction according to impact on the calculated PeQ, wherein at least one dominant source of information reduction is identified
This limitation is considered part of the abstract idea because it is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “Ranking” and “identifying” is nothing more than a person performing a simple 
Determining the optimal design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction.
This limitation is considered part of the abstract idea because it is considered a mathematical concept. That is, this limitation is merely plugging in numbers to a minimization equation and observing the output.

Conclusion: Because claim 7 recites the same abstract idea as Claim 6 and the additional elements identified do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, the examiner must conclude that Claim 7 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites, at least in part: 
“a) determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distribution…”
The above claim language does not appear to be supported or otherwise clearly described in the as-filed specification. 
MPEP 2161.01(I) recites: 
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed

As described in the MPEP, the above claim language does not appear to be described in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function (of at least Claim 4) to be performed. 
	Specifically, the above claim language requires that “a set of test criteria…” be determined. However, the specification does not appear to describe HOW “…a set of test criteria…” is determined. 
	At best, the specification merely describes the above language using the claim language itself. However, this still does not described HOW “…a set of test criteria…” is determined in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function to be performed. 
	Specifically, paragraph [00130] appears to be the best description of what the applicant intends “determining a set of test criteria…” to encompass and recites, at least in part: 
ensemble sampling requirements NM begins with determining a set of test criteria for maximum sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions, followed by determining a sample ensemble size NM for the component-level information loss using a phase transition method…”
	However, as stated above this portion of the instant specification, which appears to be the best description of the claim language at issues, merely recites the claim language and thus does not describe in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function to be performed. Because of this, the examiner must conclude that the claim language at issue is not sufficiently described and therefore a rejection under 112(a) is appropriate. 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “calculating an entropy at each component H(H), H(X), H(Y),…H(Q).” 
It is unclear what X and Y refer to; that is they appear to lack antecedent basis. More specifically, limitation (a) recites “…being characterized in a Markovian channel model comprising a plurality of links, wherein each link corresponds to one component of the non-linear system…” While this limitation sets forth a plurality of links which in turn are one component, this limitation does not set forth or make clear that X and Y are components or links within the system. Because the examiner cannot determine the metes and bounds of the claim, the claim is rendered indefinite and a rejection under 35 U.S.C. 112(b) is appropriate. 
Claim 2 recites, at least in part: 
“The method of claim 1 further comprising computing…the method comprising the steps of: 
The examiner is unclear what “the method” refers to. That is, the claim appears to be ambiguous to which method Claim 2 is directed at and the broadest reasonable interpretation leads to at least two possibilities. 
1. “the method” refers to “The method of Claim 1” 
2. “the method” refers to “computing a component-level performance reliability…” 
Because it is unclear to the examiner what “the method” refers to, the claim is indefinite and a rejection under 112(b) is appropriate. 
Similarly, Claim 4 recites, at least in part: “the method of claim 2, further comprising determining…for the method of Claim 1, the method comprising the steps of…” 
	Like above, the examiner is unclear what “the method” refers to. That is claim appears to be ambiguous to which method Claim 4 is directed at and the BRI leads to at least three possibilities: 
	1. “the method” refers to the “The method of Claim 2” 
	2. “the method” refers to the “the method of claim 1” 
	3. “the method” refers to the “determining at least one component-level ensemble sampling requirement…” 
	Because it is unclear to the examiner what “the method” refers to, the claim is indefinite and a rejection under 112(b) is appropriate.

Claim 3 recites, at least in part: 
“…further comprises determining a proper ensemble sample size…” 
The term “proper” is indefinite because it is considered a relative term. That is, it is unclear to the examiner what the applicant intends a “proper ensemble sample size” to encompass. Because the examiner cannot determine the metes and bounds of the claim, a rejection under 35 U.S.C. 112(b) is appropriate. 

The examiner notes that Claims 2-7 are rejected at least due to their dependence on rejected Claim 1. 



Claim Rejections - 35 USC § 102
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Malas et al. (“The Radar System and Information Flow”, NPL 2010)
With respect to Claim 6, Malas teaches 
A method for determining an optimal component design for a nonlinear system comprising a plurality of components, wherein at least one of the components of the nonlinear system is subject to at least one source of uncertainty, each source of uncertainty comprising a plurality of system uncertainty parameters, the method comprising the steps of (Malas Pg. 1 “An information theoretic theory model is presented to quantify and study the flow of information through the radar system…” c.f. Figure 1 which shows the Information Theoretic Radar Channel Model. Next, See Section F “The information flow between components within the radar system is studied…The information loss at each component is computed for each design configuration…The discrete random variable H represents which of N possible hypotheses has occurred….Conditioned on the generating hypothesis H, there is a typically a multidimensional encoded source Xe which when subjected to the uncertainties associated with measurement is realized as the random radar returns from the scattering of the object under measurement…” Malas Pg. 1 Col. 2 “This theory model is applied in an effort to generate an understanding of the relative ranking of these sources of information loss as they relate to component design…”)
a) establishing an information loss budget comprising a desired PeQ (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs.” Note especially the “Information budget IL for the designed Pe…”  
b) calculating component-level information loss, ILXA, ILYA, ..ILQA, according to claim 1 (merely for sake of brevity the examiner refers to the respective 
c) calculating component probability of error, Pex, Per, ... PeQ, according to claim 1 to generate a calculated PeQ (Merely for sake of brevity the examiner refers to the respective mapping in Claim 1 below. Malas Pg. 4 Col. 2). 
d) comparing the calculated PeQ with the desired PeQ (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the system performance measure Pe is observed to equal to the actual Pe…” The examiner notes for the observation of the desired vs. actual Pe to be equal to each other, a person of ordinary skill in the art would infer that comparison must have taken place.). 
e) identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction (Malas Pg. 4 Col. 2 “Information losses within the channel may be studied with respect to various component design choices such as those in Table I…Using the relationships in (4) and (8) the [information] loss associated with each source within the channel can be characterized…” Malas Pg. 5 Col. 1 “In Fig. 3 the loss in formation going from the encoded source Xe to the discriminant D is quantified by I(H;D). The information loss ranges from 0.88 Bits at 0dB SNR to about 0.55 Bits at 20dB SNR…” The examiner notes that computing the information loss from each source and/or component and plotting the resulting graph teaches “identifying at least one source of information reduction, wherein the at least one source of information reduction comprises at least one of component-level information loss and information flow reduction”.).
f) determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs. Similarly Malas Pg. 4 Col. 2 “How the IL budget is spent as information cascades from the input collected signature space to the classifier output can be traded off. Fig. 2 is abstract diagram indicating possible tradeoffs.” The examiner notes that Figure 2 shows “at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases at least one source of information reduction…” That is by observing Figure 2 a person of ordinary skill in the art would infer that the arrows indicate error bars. For example in subsystem X, the information loss, e.g. I(H;X) is affected by Sensor Resolution, Bandwidth, etc. and the error bars denote that based on changes in these parameters (e.g. more or less Sensor Resolution and/or Bandwidth), the information loss will be affected. Therefore, showing these parameters in a relation with the information budget IL for the desired Pe, Malas teaches “determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction”. Finally see Table III which clearly shows respective system components in relation to the information loss budget.).
 g) repeating steps 6b) to 6g~) until the calculated PeQ is equal to or less than the desired PeQ (Malas Pg. 5 Col. 1 “Using equation (5) the Fano estimate of the equal to the actual Pe, Malas teaches “repeating steps 6b) to 6g~) until the calculated PeQ is equal to or less than the desired”.).
With respect to Claim 7, Malas teaches 
further comprising identifying at least two sources of information reduction, wherein the at least two sources of information reduction comprise at least one of component-level information loss and information flow reduction (Malas c.f. Figure 2. Figure 2 shows multiple (e.g. at least two) sources of information reduction. For example (Sensor Resolution, Bandwidth, signal processing, etc.) Malas Pg. 3 Col. 1 “The information loss at each component is computed for each design configuration…” The examiner notes that identifying by computing the component level information loss for each component teaches “identifying at least two sources of information reduction, wherein the at least two sources of information reduction comprise at least one of component-level information loss and information flow reduction.”).
ranking the at least two sources of information reduction according to impact on the calculated PeQ, wherein at least one dominant source of information reduction is identified (Malas Pg. 3 Col. 1 “The information loss at each component is computed for each design configuration…” Malas Pg. 4 Col. 1 “The quantity in (7) is the end to end information loss (IL) for the system…Minimizing the information loss minimizes the system Pe.” Malas Pg. 1 Col. 2 “This theory model is relative ranking of the sources of information loss, a person of ordinary skill in the art would infer that calculating the information loss at each component (e.g. Malas Pg. 3 Col. 1) would lead to the predictable result of calculated information loss at each component which, based on Malas Pg. 1 Col. 2, is then used to rank each component with respect to information loss. Thus, Malas teaches or otherwise renders obvious “ranking the at least two sources of information reduction according to impact on the calculated PeQ, wherein at least one dominant source of information reduction is identified”. Finally See Table III which appears to shows the relative ranking of respective System Components in specific test cases and their respective information loss compared to the budget).
determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one dominant source of information reduction (Malas c.f. Figure 2 which shows “An abstract sketh [sic] of information flow tradeoffs. Similarly Malas Pg. 4 Col. 2 “How the IL budget is spent as information cascades from the input collected signature space to the classifier output can be traded off. Fig. 2 is abstract diagram indicating possible tradeoffs.” The examiner notes that Figure 2 shows “at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases at least one source of information reduction…” That is by observing Figure 2 a person of ordinary skill in the art would infer that the arrows indicate error bars. For example in subsystem X, the information loss, e.g. I(H;X) is affected by Sensor Resolution, Bandwidth, etc. and the error bars denote that based on changes in these parameters (e.g. more or less Sensor Resolution and/or Bandwidth), the information loss will be affected. Therefore, showing these parameters in a relation with the information budget IL for the desired Pe, Malas teaches “determining the optimal component design to minimize the calculated PeQ, wherein the optimal component design includes at least one tradeoff between information flow and component design, wherein the at least one tradeoff decreases the at least one source of information reduction”. Malas Pg. 4 Col. 1 supports this interpretation: “The quantity in (7) is the end to end information loss (IL) for the system…Minimizing the information loss minimizes the system Pe”. Finally See Table III which appears to shows the relative ranking of respective System Components in specific test cases and their respective information loss compared to the budget.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malas et al. (“The Radar System and Information Flow”, NPL 2010) and in view of Pasala et al. (“HRR Radar Signature Database Validation for ATR: An Information Theoretic Approach”, NPL 2011). 
With respect to Claim 1, Malas teaches
A method for identifying and characterizing component-level information loss in a nonlinear system comprising a plurality of components, wherein at least one of the components of the nonlinear system is subject to at least one source of uncertainty, each source of uncertainty comprising a plurality of system uncertainty parameters, the method comprising the steps of (Malas Pg. 1 “An information theoretic theory model is presented to quantify and study the flow of information through the radar system…” c.f. Figure 1 which shows the Information Theoretic Radar Channel Model. Next, See Section F “The information flow between components within the radar system is studied…The information loss at each component is computed for each design configuration…The discrete random variable H represents which of N possible hypotheses has occurred….Conditioned on the generating hypothesis H, there is a typically a multidimensional encoded source Xe which when subjected to the uncertainties associated with measurement is realized as the random radar returns from the scattering of the object under measurement…”)

    PNG
    media_image1.png
    323
    618
    media_image1.png
    Greyscale
a) determining discrete decision states for the nonlinear system, wherein the discrete decisions states comprise a true object state H and a decision state Q, the discrete decision states being characterized in a Markovian channel model comprising a plurality of links, wherein each link corresponds to one component of the nonlinear system (Malas c.f. Figure 1. Note examiner’s annotations. 
c) calculating an entropy at each component, H(H), H(X), H(Y), ...H(Q) wherein the entropy is directly related to an amount of uncertainty at each component (Malas c.f. Figure 2 Note that the mutual information, MI, is calculated for each component. That is, I(H;H), I(H;X), I(H;Y), and I(H;Q) are all calculated. Again, this can be seen in Figure 2. Drawing attention now to Pg. 4 Col. 1 it can be seen that the mutual information is calculated on the basis of the Shannon entropy. That is, Malas recites “I(H;Q) = S(H)-S(H/Q).” The examiner notes that a person of skill in the art would infer that if I(H;H), I(H;X), and I(H;Y) are calculated as shown in Figure 2, these quanities must be calculated in a similar fashion; namely by the use of Shannon Thus, calculating the Shannon entropy at each component teaches “calculating an entropy at each component, H(H), H(X), H(Y), ...H(Q) wherein the entropy is directly related to an amount of uncertainty at each component.”).
d) computing an amount of mutual information between H and Q, I(H;Q),wherein I(H;Q) is used to characterize a total system performance and wherein the at least one source of uncertainty increases a total amount of entropy in the nonlinear system, thereby decreasing I(H;Q) and degrading the total system performance (Malas Pg. 4 “I(H;Q) is the mutual information between H and Q…” Malas Pg. 4 see Equation 7 “The quantity in (7) is the end to end information loss (IL) for the system…minimizing the information loss minimizes the system Pe…” Malas Pg. 4 Col. 2 “An increase in S(Pi) will result in a reduction in I(H;Q) and thus induce a loss in information flow and a degradation to the Pe…”).
e) calculating an amount of cumulative component information loss from H to Q, ILx, ILy,…ILQ, wherein ILQ is equal to a sum of the component-level information loss that occurs at each component, ILXΔ, ILYΔ, ..ILQΔ, and wherein component-level information loss occurs only within the Markovian channel model (Malas Section F “the information loss at each component is computed for each design configuration…”  Malas Section III Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9).” The examiner notes that calculating the component information loss (Section F as cited above) would necessarily only occur in the Markovian channel model as this is model that Malas applies.). 
f) correlating, using Fano's equality, at least one of I(H;Q) and ILQ to the total amount of entropy to generate at least one overall probability of error Pe for the nonlinear system (Malas See Pg. 4 Col. 1 Equation 3 which is described as “Fano’s equality for the model in Figure 1…In (3) Pe is the probability of error of the decision rule algorithm, S(H) is the Shannon entropy of the discrete random variable H. S(H/Q) is the conditional entropy of H given Q. δ is a bias offset derived from symmetires in the data and decision algorithm [19], as well as the signal processing algorithm. Typically δ is small and to a first approximation may be neglected. This approximation will be made in the following analysis. I(H;Q) is the mutual information between H and Q [22]. Using I(H;Q) = S(H) – S(H/Q)…”).
g) estimating, using the Data Processing Inequality together with Fano' s equality, a component-level probability of error, PeX, PeY, PeQ (Malas Pg. 4 Col. 2 “Information losses within the channel may be studied with respect to various component design choices…The data processing inequality states that information can only be lost in the information channel as shown in (8)…Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized at certain points in the channel as shown in (9)…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI [Mutual Information] between the random variables H and Q basis the basis for our study….From (4) we can see that all sources of increased entrpy introduced in the channel will result in an increase in Pe.” The examiner notes that since all sources of increased entropy introduced into the channel will result in an each component (e.g. X, Y, and Q) would each have their own “component” probability of error and thus, Malas teaches the claim language.). 
h) correlating the component-level probability of error to the component- level information loss (Malas Pg. 4 Col. 2 “Using the relationships in (4) and (8) the loss associated with each source within the channel can be characterized…Through the use of information theory based principles, a formal mathematical definition of component information loss is possible. The fundamental relationship between the entropy associated with the probability of error and the MI between the random variables H and Q becomes the basis for our study of system component information loss. From (4) we can see that all sources of increased entropy introduced in the channel will result in an increase in Pe.” The examiner notes Figure 3 and Figure 4 which captions recite “Component information loss and system probability of error as a function of [SNR for Figure 3 and System Bandwidth for Figure 4]”. The examiner notes that plotting component information loss and system probability of Error would correlate, or find the relationship, between the two values and thus Malas teaches “correlating the component-level probability of error to the component- level information loss.”).
Malas, however, does not appear to explicitly disclose: 
b) modeling the system uncertainty parameters to create a plurality of distributions, wherein each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one system uncertainty parameter, wherein at least one of the system uncertainty parameters is unknown; 
b) modeling the system uncertainty parameters to create a plurality of distributions, wherein each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy for one system uncertainty parameter, wherein at least one of the system uncertainty parameters is unknown (Pasala Section C Pg. 2 Col. 2 “The choice of MI [Mutual Information] as a measure of signature database similarity is based on several important unique characteristics of MI. Relative entropy is a measure of the distance between two distributions. The relative entropy D(p||q) is a measure of the inefficiency of assuming that a distribution is q when the true distribution is p[17]….” Pg. 3 Col. 1 “In this paper, MMI is used to compare two HRR signature random processes X and Y. It is shown that for HRR signatures of complex extended targets, the associated complex random processes are circular Gaussian…” The examiner notes that having two random processes (e.g. Pasala’s X and Y) modeled as “circular Gaussians” teaches “modeling the system uncertainty parameters [e.g. X and Y] to create a plurality of distributions…” Next c.f. Figure 2 Pg. 4. The caption of Figure 4 recites “Theoretical point spread function example for band-limited response.” The examiner notes that if the range of values possible for a circular Gaussian distribution are theoretical, a person skilled in the art would infer that “each distribution comprises a plurality of values ranging from a theoretical maximum entropy to a theoretical minimum entropy” as the claim requires. Further since a distribution is created for at least each random variable X and Y, the above possible ranges would hold true for at least one system uncertainty parameter. The examiner further still notes that because the losses with in the channel (c.f. Figure 6) are unknown, the random process Y would be unknown.). 
. 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malas et al. (“The Radar System and Information Flow”, NPL 2010) and in view of Pasala et al. (“HRR Radar Signature Database Validation for ATR: An Information Theoretic Approach”, NPL 2011) and further in view of Hassan et al. (“Spacecraft Reliability-based design optimization under uncertainty including discrete variables”, NPL 2008). 
With respect to Claim 2, the combination of Malas and Pasala teach all of the limitations of Claim 1 as discussed above. 
The combination of Malas and Pasala further teach… through iteration of steps lb) to lh) (Merely for sake of brevity the examiner refers to the mapping of Claim 1 steps b) through h) as discussed above).
The combination of Malas and Pasala, however do not appear to explicitly disclose: 
computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability, the method comprising the steps of:
a) determining a real world statistical variation of the system uncertainty parameters; 

c) calculating a component-level probability of error statistical distribution at each component; 
d) determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution; and 
e) correlating the contribution of each system uncertainty parameter to the component-level performance reliability.
Hassan, however, teaches computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability…(Hassan Abstract “Spacecraft system reliability is typically computed using standard parallel-series combination techniques based upon component and subsystem failure rates provided by suppliers. Component failure rates are empirically determined as, as such, are nondeterministic parameters. Treating these failure rates as uncertain parameters in spacecraft design may avoid unnecessary high redundancy…This work presents a genetic algorithm with Monte Carlo sampling for probabilistic reliability-based design optimization of satellite systems. In this approach, confidence level constraints ensure that system reliability requirements are met with high probability.” The examiner notes that using Monte Carlo sampling to give (e.g. compute) a probabilistic reliability based on each components individual failure rate teaches “computing a component-level performance reliability and attributing a contribution of each system uncertainty parameter to the component-level performance reliability”.).
a) determining a real world statistical variation of the system uncertainty parameters (Hassan Pg. 3 Col. 2 “The failure rates provided by manufactures for the different spacecraft components represent the outcomes of multiple component tests. As a result, these values are not deterministic; they follow some sort of probability density functions (PDFs). The objective of this paper is to demonstrate an approach incorporating uncertainties associated with component and subsystem reliability values in total satellite design reliability calculations that can be used in an optimization problem…The distributions of component failure rates should be available from the manufacture’s quality control records; however, these distributions are not generally available in the open literature. As a result of this limited data, all uncertainty reliability values in this paper are assumed to follow Gaussian (normal) distributions…” The examiner notes that using the manufacturer’s data on failure rates to draw and/or assume a distribution teaches “determining a real world statistical variation of the system uncertainty parameters”.).
b) performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings… (Hassan Pg. 6 Col. 1 “Most probabilistic design problems employ MCS [Monte Carlo Sampling] or other reduced sampling methods for reliability prediction…For the GA [genetic algorithm] with MCS, evaluation of each individual design uses a large number of samples from the probability density functions representing the uncertain parameters. In this manner, constraint and objective functions can explicitly use uncertain values. Interval estimates for the uncertain performance metric, rather than point estimates, are obtained via the MCS approach. The main assumption is that the distribution of an aggregate uncertain performance function that is being sampled is a normal distribution because it involves repeated measurement of the same quantity with different sample values…In the satellite design problem, the prediction of the performance of each design generated in the optimization run will use 500 sample sets…” The examiner notes that using Monte Carlo sampling to test the performance in multiple designs (e.g. each design) in an optimization problem using samples of the uncertain parameters teaches “performing a Monte-Carlo simulation of a plurality of the statistical uncertainty parameters for a plurality of settings…”).
 c) calculating a component-level probability of error statistical distribution at each component (Hassan Pg. 6 Col. 2 “The constraint type is an “expected value constraint”, and the second, a “confidence-level constraint”. In the expected value formation, many samples are used to estimate the expected values of the uncertain aggregate reliability functions as shown in Eqs. (17-19). The expect values can be substituted in the constraint functions as expressed in Eqs. (20-22)…if two different instances of the same design variables, x, are encountered, they will have a different set of uncertain sampled parameters, ξ. If the expected value calculations used a large number of samples, the expected values associated with these two instances of the same x will be nearly the same. Hence, the constraint values and the fitness values will also be nearly the same for designs with the same design variables encountered in the optimization run…[the second approach ,][t]he confidence-level constraint formulation enforces constraints limiting the probabilities associated with the estimated uncertain values…It is also crucial that the confidence level in the solution be sufficiently large to consider a solution feasible. A confidence level is the probability of success of an estimate or a predicate value; here, the estimates are those of aggregate reliability values…”
d) determining the component-level performance reliability based on a standard deviation of each component-level probability of error statistical distribution (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability is based on the standard deviation of each component-level probability or error statistical distribution” as the claim requires. The probability of error statistical distribution being the failure rate distribution received from the manufacturers. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” ). 
e) correlating the contribution of each system uncertainty parameter to the component-level performance reliability (Hassan Pg. 8 Col. 2 “At each confidence level, the mean spacecraft launch mass values obtained from 10 runs are plotted for both approaches in Fig. 4. Additionally, the minimum, mean, and maximum spacecraft mass values appear in Table 5.” Additionally, see Pg. 3 Col. 2 “The spacecraft reliability model implements calculations for parallel, series, and M-out-of-N combinations as shown in Eqs. (2-4) to calculate subsystem reliabilities from component reliabilities…”The examiner notes that because each component (e.g. payload, launcher, spacecraft) contributes the overall spacecraft mass and reliability, the plotting 
The examiner notes that Hassan is considered analogous art because Hassan is directed, at least in part, to the problem faced by the inventor. Namely, probabilistic optimal design of a non-linear system (e.g. optimal design of a spacecraft)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the information loss and probability distributions as taught by the combination of Malas and Pasala modified with the Monte Carlo simulations and component-level reliability as taught by Hassan because using Monte Carlo simulations to calculate at least the component-level reliability would allow the system to arrive a global optimal solution at multiple confidence-levels. This in turn, would improve (e.g. increase or decrease) the cost of building a non-linear system (Hassan Pg. 9 Col. 1). 
With respect to Claim 3, the combination of Malas, Pasala, and Hassan teach wherein the step of performing the Monte-Carlo simulation further comprises determining a proper ensemble sample size (Hassan Pg. 6 Col. 2 “According to several references…when the number of samples is sufficiently large (greater than 30), the normal distribution can be used to approximate the t distribution in the prediction of accuracy of the estimate. In the satellite design problem, the prediction of the performance of each design generated in the optimization run will use 500 sample sets…” The examiner notes that knowing that when the sample size is “sufficiently large” (e.g. proper), the normal distribution can be used and as a result using 500 .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malas et al. (“The Radar System and Information Flow”, NPL 2010) and in view of Pasala et al. (“HRR Radar Signature Database Validation for ATR: An Information Theoretic Approach”, NPL 2011) and further in view of Hassan et al. (“Spacecraft Reliability-based design optimization under uncertainty including discrete variables”, NPL 2008) and further in view of McMillan et al. (US 2008/0184367 A1). 
With respect to Claim 4, the combination of Malas, Pasala, and Hassan, teach all of the limitations of Claim 2. 
The combination of Malas, Pasala, and Hassan further teach 
a) determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-level probability of error statistical distributions (The examiner initially notes the rejection under 112(a) described above. As best understood, Hassan teaches the claim language. Hassan Pg. 8 Col. 2 “In both the MCS and the DMB problem formulations, the GA was run with constraints at five different confidence-level limits: 70, 80, 90, 92.5, and 99%. A confidence level assigns margins to component reliability values in the DMB approach and allows for probabilistic constraints in the MCS approach….” Determining or otherwise selecting different confidence levels for which the MCS approach is tested teaches “determining a set of test criteria for a maximum allowable sampling uncertainty of the component-level information loss relative to the component-
c) computing the component-level performance reliability using a numerical simulation method on the sample ensemble size NM (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used. The examiner notes that a person of ordinary skill in the art would infer that if the standard deviation is used in the equation of accuracy prediction, then it would be clear that “the component level performance reliability…” as the claim requires. This conclusion reached by the examiner is supported by observing Hassan Figure 3 (Pg. 8) which shows the “Modified component reliability value…” Hassan Pg. 6 Col. 2 “According to several references…when the number of samples is sufficiently large (greater than 30), the normal distribution can be used to approximate the t distribution in the prediction of the accuracy of the estimate…[this design problem] will use 500 sample sets….” The examine notes that using MCS with 500 sample sets teaches “…using a numerical simulation method on the sample ensemble size NM…”). 
The combination of Malas, Pasala, and Hassn, however, do not appear to explicitly disclose: 
b) determining a sample ensemble size NM for the component-level information loss using a phase transition method
McMillan, however, teaches b) determining a sample ensemble size NM for the component-level information loss using a phase transition method (As an Sample size is determined based on the following characteristics: The minimum size of the sample is the size of the alphabet selected for use in the entropy algorithm…The optimal size of a Sample allows for multiple samples inside of a source, where Sample is some multiple of the alphabet size. In general, allowing for greater Samples provides more information about entropy within the Source. Note the Sample is tunable, as is the alphabet size….An entropy determination technique can be applied across a control set of data in order to empirically determine the optimum settings…” The examiner notes that determining the optimum Sample (e.g. sample size) using an entropy determination technique teaches “determining a sample ensemble size NM for the component-level information loss using a phase transition method.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Monte Carlo simulation as taught by the combination of Malas, Pasala, and Hassan modified with the sample size determination as taught by McMillan because using entropy to determine the optimal 
With respect to Claim 5, the combination of Malas, Pasala, Hassan, and McMillan teach wherein the numerical simulation method comprises Monte Carlo modeling (Hassan Pg. 6 Col. 2 Equation 16. Note in Eq. 16 which is the accuracy of the predictions made using Monte Carlo sampling, the standard deviation or σ is used.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Bentolila et al. US 2003/0101451 A1 “System, Method, and Software Application for Targeted Advertising Via Behavioral Model Clustering, and Preference Programming based on Behavior Model Clusters.” Discusses determining the minimum sample size using Monte Carlo. 
2. Luko et al. US 2009/0299497 A1 “Tolerance Interval Determination Method”. Discusses determining a minimum sample size and simulation with Monte Carlo. See Claim 1. 
3. Heard et al. “Monte Carlo Convergence of Rival Samplers”, NPL 2013. Discusses proper sample size when using different estimators in Monte Carlo. Also makes use of the Miller-Madow estimator. 
4. Malas 2 et al. “The radar information channel and system uncertainty.” NPL 2010. Same Inventor and similar inventive concept. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126